Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated February 19, 2021 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated November 19, 2020.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the first user and second user” (lines 17-18) should read “the first user and the second user”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “the first user and second user” (lines 22-23) should read “the first user and the second user”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “a first display and first input device” (lines 1-2) should read “a first display and a first input device”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “the first user and second user” (line 12) should read “the first user and the second user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim14 recites 
a first client, the first client including:
one or more processors, and
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more processors to execute a first interactive game application; and
a second client, the second client including:
one or more processors, and
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more processors to execute a second interactive game application …
Claim 12, upon which claim 14 depends, recites
a server in data communication with a network, the server including: 
one or more processors;
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more processors to: …
Claim elements should precisely identify the claim elements recited.  Confusion is created when the same language is used for different claim elements.  In claim 14 the terms “one or more processors”, “a hardware storage device”, “the one or more processors”, “the hardware storage device”, and “instructions” are recited with respect to the “first client” and the claim 12.  This discrepancy may be overcome by reciting “one or more processors of the first client”, “one or more second processors”, or similar language, thereby clearly identifying which claim elements are being referred to.  Dependent claim 15 inherits this discrepancy by nature of its dependency.  Appropriate correction is required.
Claim 17 recites “the processor” (line 2).  Claim 12, upon which claim 17 depends, recites “one or more processors” (line 4).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether “the processor” of claim 17 refers to a new claim element, one of the “one or more processors” of claim 12 or a new “processor”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  Claims 1-11 and 20 recite a method.  Claims 12-19 recite a game system (“a machine”).  Thus, the claims fall within a statutory category of invention.
Step 2A, Prong 1:  Claim 1 is representative of the abstract limitations 
identifying a first user using a first interactive game application on an online gaming platform and in data communication with the network and a second user using a second interactive game application on the online gaming platform and in data communication with the network (“identifying a first user … and a second user …” is a Mental Process);
determining when the first user and the second user are actively engaged with one another during the shared social event in the first interactive game application and the second interactive game application based on the shared social event information 
assigning a value to the shared social event in the first interactive game application (“assigning a value …” is a Mental Process as well as managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity); 
awarding the value of the shared social event in the first interactive game application to a relationship profile between the first user and the second user, wherein the relationship profile includes events and games experienced by the first user and second user while actively engaged together and, wherein the value is awarded to the relationship profile without needing the first user and the second user to have previously identified or confirmed one another as friends in the first interactive game application or the second interactive game application game-or on the online gaming platform (“awarding the value of the shared social event in the first interactive game application to a relationship profile” is a Mental Process as well as managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity).
Under the broadest reasonable interpretation, these limitations fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The present claims are directed to a method of promoting social relationships initiated during online activities (Abstract).  Furthermore, the steps of “assigning a value to the shared social event” and “awarding the value of the shared social event in the first interactive game application to a relationship profile between the first user and the second user …” are directed to tracking social activities, filtering content, and considering historical usage information, all of which have been determined to fall within the category of certain methods of organizing human activity.
Additionally, the (“identifying a first user … and a second user …”, “determining when the first user and the second user are actively engaged with one another …”, “assigning a value …”, and “awarding the value of the shared social event in the first interactive game application to a relationship profile” are steps that "can be performed in the human mind, or by a human using a pen and paper" falling into the category of “Mental Processes”.  
Step 2A, Prong 2:  The claims also recite the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
a server in data communication with a network (generic computing components); 
a first client (generic computing components), the first client including:
one or more processors (generic computing components), and
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more 
a second client (generic computing components), the second client including:
one or more processors (generic computing components), and
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more processors to execute a second interactive game application (generic computing components).
receiving, via the network, shared social event information of a shared social event in the first interactive game application and the second interactive game application; 
presenting the relationship profile in an interface to the first user (presenting information is merely insignificant extra-solution activity).
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception and generally linking the judicial exception to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in step 2B and does not provide an inventive concept.
For the limitations that were considered insignificant extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and are determined to be well-understood, routine, conventional activity per the evidence provided below:
receiving, via the network, shared social event information of a shared social event in the first interactive game application and the second interactive game application ("receiving … information" is merely insignificant extra-solution activity);
presenting the relationship profile in an interface to the first user (presenting information is merely insignificant extra-solution activity).
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
Furthermore, the generic computer components are also well-understood, routine and conventional:  
a server in data communication with a network (Cole et al., US 2011/0275443 A1, the gaming machine 100 may be configured to obtain game code or game outcome information from a remote server; the gaming machine 100 may also communicate with a remote accounting server and/or player tracking server, as is well known in the art [0037]); 
a first client (Goranson, US 2010/0268769 A1, as it is well-known in the art, both servers and clients comprise at least one processor and memory [0087]), the first client including:
one or more processors, and
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more processors to execute a first interactive game application (Muir, US 2003/0013522 A1, one or more computer programs and/or routines 72 may be stored within one or more memories (e.g., the RAM(s) 66, the ROM(s) 62, etc.) of the controller 60 to carry out the methods described herein; as is well known, by storing the computer programs and/or routines 72 in the memories 62 and/or 66, various portions of the memories 62 and/or 66 are physically configured, either magnetically (e.g., in the case of a magnetic memory), electrically (e.g., in the case of a semiconductor memory) or structurally (e.g., in the case of an optical memory), in accordance with the instructions included within the programs or routines 72 [0045]); and
a second client (Goranson, US 2010/0268769 A1, as it is well-known in the art, both servers and clients comprise at least one processor and memory [0087]), the second client including:
one or more processors, and
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more processors to execute a second interactive game application (Muir, US 2003/0013522 A1, one or more computer programs and/or routines 72 may be stored within one or more memories (e.g., the RAM(s) 66, the ROM(s) 62, etc.) of the controller 60 to carry out the methods described herein; as is well known, by storing the computer programs and/or routines 72 in the memories 62 and/or 66, various portions of the memories 62 and/or 66 are physically configured, either magnetically (e.g., in the case of a magnetic memory), electrically (e.g., in the case of a semiconductor memory) or structurally (e.g., in the case of an optical memory), in accordance with the instructions included within the programs or routines 72 [0045]).
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 20110081395 A (hereinafter Kim) in view of Pearce, US 2009/0075738 A1 (hereinafter Pearce).

Regarding Claim 1 (Currently Amended):  Kim discloses a method of promoting social relationships initiated during online activities, the method comprising:
at a server in data communication with a network (Kim, the apparatus for displaying correlation between characters according to the present invention includes a log extractor 110, a correlation analyzer 120, a context generator 130, a login processing unit 140, and an interface processing unit 150 [0036]; in this case, the context generating unit 130, the login processing unit 140, and the interface processing unit 150 may be preferably implemented in the web server 2 as shown in FIG. 2 [0037] and [Fig. 2]):
identifying a first user using a first interactive game application on an online gaming platform and in data communication with the network and a second user using a second interactive game application on the online gaming platform and in data 
receiving, via the network, shared social event information of a shared social event in the first interactive game application and the second interactive game application (Kim, analyze the activity log files acquired from the online game server [0038]); 
determining when the first user and the second user are actively engaged with one another during the shared social event in the first interactive game application and the second interactive game application based on the shared social event information (Kim, the log extractor 110 extracts log data for each character from the activity log of the online game; the log extractor 110 From the vast log data, log data of player characters is extracted [0039]; referring to FIG. 3 again, among the vast amount of log data, data representing the state of the character A are included in several places; the log extractor 110 extracts log data for each player character in this way [0040]; the correlation analyzer 120 analyzes the correlation between characters using the log data for each character extracted in this way [0041]);
wherein the relationship profile includes events and games experienced by the first user and second user while actively engaged together (Kim, when the client 3 selects the "relationship history" menu in the upper right of FIG. 5, it can be seen that the relationship between the character B and the character A, which is the character of the client 3, is displayed in the form of a history [0045]; the first of these contents is marked as "The Key to the Abyss has been completed together. (2009-07-09 12:23)"; Characters A and B have once completed the quest that is the Key of the Abyss; this indicates that the incident occurred at 12:23 on July 9, 2009 [0046] and [Fig. 5]) and 

Kim fails to explicitly disclose
assigning a value to the shared social event in the first interactive game application; 
awarding the value of the shared social event in the first interactive game application to a relationship profile between the first user and the second user, wherein the value is awarded to the relationship profile without needing the first user and the second user to have previously identified or confirmed one another as friends in the first interactive game application or the second interactive game application game-or on the online gaming platform.
In related art, Pearce teaches
assigning a value to the shared social event in the first interactive game application (Pearce, a comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair [0041]); 
awarding the value of the shared social event in the first interactive game application to a relationship profile between the first user and the second user (Pearce, a comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair [0041]), 

Due to the rapid spread of the Internet infrastructure, stand-alone games, which have been enjoyed by gamers alone using personal computers or game consoles, have gradually evolved into a form of online games that are played by a large number of players at the same time to compete or cooperatively enjoy (Kim [0002]).  Massively Multiplayer Online Roleplaying Games (MMORPGs) are roleplaying games enjoyed by a large number of simultaneous users that has gained great popularity (Kim [0004]).  These games are characterized by a very strong community nature due to the nature of progress together (Kim [0004]).  Internet cafes and bulletin boards have been spontaneously established in order to exchange information between gamers before playing the game or to find members who will perform missions or quests together (Kim [0005]).  However, most of the relationships that are formed in the game are difficult to remember or recognize each other, so that they are only one-time and volatile relationships (Kim [0006]).  Kim discloses a way to overcome these limitations so that the characters of other gamers who played together on the game can recognize and remember each other on the web, not on the game (Kim [0007]).  
Kim discloses a correlation analyzer that analyzes the correlation between characters using the extracted log data for each character (Kim [0010]).  A context generator selects a text or an icon describing a relationship between a character and another character by using the relationship information between characters (Kim [0010]).  Kim discloses a personalized page 
Pearce teaches systems and methods are provided for an automatic user or friend recommendation system that matches players that have compatible play styles, play schedules, or the like (Pearce [Abstract]).  Behavioral data is collected or entered from players, and a profile of each player is created and compared to calculate a compatibility score (Pearce [Abstract]).  If the compatibility score exceeds a predetermined threshold, then the players are marked as compatible, or a degree of compatibility may be calculated and displayed as well (Pearce [Abstract]).  The use of a quantifiable score is especially useful when a determination is made, not just of whether users are compatible, but also how compatible they are (Pearce [0057]).  A compatibility score may then be translated into a color, for a displayed name or player character aura, the color indicating the degree of compatibility (Pearce [0057]).  A notification of compatible players may be provided via the web application or via an in-game indication (Pearce [Abstract]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the correlation analyzer that analyzes the correlation between characters using the extracted log data for each character and displays a personalized page that shows characters with whom the player has played as disclosed by Kim with the systems and methods for an automatic user or friend recommendation system that matches players that have compatible play styles, play schedules, or the like using a compatibility score as taught by Pearce to provide an especially useful quantifiable score to identify how compatible players are.

Regarding Claim 2 (Previously Presented):  Pearce further teaches the relationship profile having a plurality of subcategories, wherein assigning the value to the shared social event includes assigning a subvalue in one or more subcategories of the plurality of subcategories, and awarding the value of the shared social event includes awarding the 

Regarding Claim 3 (Original):  Pearce further teaches at least one of the subcategories having a plurality of tiers (Pearce, the notification module 39 presents some or all of the compatibility information for a user to the subject user, such as through a web page or through a GUI of a client application executing on the subject user's system; in one example, the system presents a list of users, each with a graphical icon indicating the degree of estimated compatibility, e.g., a green circle for a highly compatible user, a yellow circle for an average result, and a grey circle for a low compatibility score [0045]).

Regarding Claim 4 (Original):  Pearce further teaches the relationship profile having a plurality of tiers (Pearce, the notification module 39 presents some or all of the compatibility information for a user to the subject user, such as through a web page or through a GUI of a client application executing on the subject user's system; in one example, the system presents a list of users, each with a graphical icon indicating the degree of estimated compatibility, e.g., a green circle for a highly compatible user, a yellow circle for an average result, and a grey circle for a low compatibility score [0045]).

Regarding Claim 5 (Original):  Kim further discloses the shared social event being predetermined by the first interactive game application (Kim, the interface processing unit 150 

Regarding Claim 6 (Original):  Kim further discloses the shared social event being determined at a server level by user activity on a game platform (Kim, analyze the activity log files acquired from the online game server [0038]).

Regarding Claim 7 (Original):  Kim further discloses the shared social event being a cooperative gameplay event (Kim, in the MMORPG (Massively Multiplayer Online Roleplaying Game), in which a number of gamers simultaneously access and cooperate with each other to play games [0021]).

Regarding Claim 8 (Original):  Kim further discloses the shared social event being a competitive gameplay event (Kim, stand-alone games, which have been enjoyed by gamers alone using personal computers or game consoles, have gradually evolved into a form of online games that are played by a large number of players at the same time to compete [0002]).

Regarding Claim 9 (Original):  Pearce further teaches the value of the shared social event being different on a second occurrence for the first user(Pearce, the information may be collected automatically (e.g., through information organized or monitored by the system such as amount of time spent playing a game [0039] and [Fig. 4]; the effect of clicking or mousing over the "Playtime and Patterns" option in the "Playtime" list 148 is shown in FIG. 7; a graphical display 152 appears with bars 154 corresponding to the average playtime, for a given week, of the subject user and the compatible user; for each day, the two bars are shown adjacent each other for a clear graphical depiction of the average times each player plays the game; other 

Regarding Claim 10 (Currently Amended):  Kim further discloses the first user and the second user being actively engaged when the first user and the second user are synchronously engaged during the shared social event (Kim, the activity log simply stores the activities of the characters, so what kind of interaction the characters exchanged in the game is by comparing the log data for each character in chronological order; can be done; basically, if the coordinates of two characters were compared and they were not in the same place in the same time zone, it would be considered that there was no interaction; it is possible to analyze whether there was an interaction between the two characters and, if so, what the content was [0043]).

Regarding Claim 11 (Previously Presented):  Pearce further teaches the relationship profile including values awarded from a plurality of software applications (Pearce, the quick look box 134 may also show games played by the user in common with the subject user (list 144) [0068] and [Fig. 6]).

Regarding Claim 12 (Currently Amended):  Kim discloses a game system for promoting social relationships initiated during online activities, the system comprising:
a server in data communication with a network (Kim, the apparatus for displaying correlation between characters according to the present invention includes a log extractor 110, a correlation analyzer 120, a context generator 130, a login processing unit 140, and an interface processing unit 150 [0036]; in this case, the context generating unit 130, the login processing unit 140, and the interface processing unit 150 may be preferably implemented in the web server 2 as shown in FIG. 2 [0037] and [Fig. 2]), to: 

receive, via the network, shared social event information of a shared social event on the online game platform (Kim, analyze the activity log files acquired from the online game server [0038]);
determine when the first user and the second user are actively engaged in a first interactive game application and a second interactive game application during the shared social event on the online game platform based on the shared social event information (Kim, the log extractor 110 extracts log data for each character from the activity log of the online game; the log extractor 110 From the vast log data, log data of player characters is extracted [0039]; referring to FIG. 3 again, among the vast amount of log data, data representing the state of the character A are included in several places; the log extractor 110 extracts log data for each player character in this way [0040]; the correlation analyzer 120 analyzes the correlation between characters using the log data for each character extracted in this way [0041]), wherein the relationship profile includes events and games experienced by the first user and second user while actively engaged together (Kim, when the client 3 selects the "relationship history" menu in the upper right of FIG. 5, it can be seen that the relationship between the character B and the character A, which is the character of the client 3, is displayed in the form of a history [0045]; the first of these contents is marked as "The Key to the Abyss has been completed together. (2009-07-09 12:23)"; Characters A and B have once completed the quest that is the Key of the Abyss; 
Kim fails to explicitly disclose
the server including: 
one or more processors;
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more processors to:
assign a value to the shared social event in the first interactive game application, and
award the value of the shared social event in the interactive game application to a relationship profile between the first user and the second user on the online game platform, wherein the value is awarded to the relationship profile without needing the first user and the second user to have previously identified or confirmed one another as friends in the first interactive game application or the second interactive game application game-or on the online gaming platform.
Pearce teaches 
the server including: 
one or more processors (Pearce, one or more processors [0008]);
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon (Pearce, a computer-readable medium containing instructions which, when executed by one or more processors disposed in a computing device, perform a method of providing a subject user with notifications about compatible users on a 
assign a value to the shared social event in the first interactive game application (Pearce, a comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair [0041]), and
award the value of the shared social event in the interactive game application to a relationship profile between the first user and the second user on the online game platform (Pearce, a comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair [0041]), wherein the value is awarded to the relationship profile without needing the first user and the second user to have previously identified or confirmed one another as friends in the first interactive game application or the second interactive game application game-or on the online gaming platform (Pearce, a center list 214 displays a list of "potential friends", i.e., those for whom the system has determined the subject user may be compatible with; the bottom list, a friends-of-friends list 216, represents a list of friends who are on the friends lists of the subject user's friends [0079] and [Fig. 13]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the correlation analyzer that analyzes the correlation between characters using the extracted log data for each character and displays a personalized page that shows characters with whom the player has played as disclosed by Kim with the systems and methods for an automatic user or friend recommendation system that 

Regarding Claim 13 (Currently Amended):  Kim further discloses receiving a game state information from the first client and providing a shared game state to the second client, wherein the first user and the second user are actively engaged when the second user plays the second interactive game application pursuant to the shared game state (Kim, the activity log simply stores the activities of the characters, so what kind of interaction the characters exchanged in the game is by comparing the log data for each character in chronological order; can be done; basically, if the coordinates of two characters were compared and they were not in the same place in the same time zone, it would be considered that there was no interaction; it is possible to analyze whether there was an interaction between the two characters and, if so, what the content was [0043]).

Regarding Claim 14 (Currently Amended):  Kim further discloses 
a first client (Kim, the online game server (1) is a subject that provides online game services to a number of clients (3) connected through the Internet [0029]), 
a second client (Kim, the online game server (1) is a subject that provides online game services to a number of clients (3) connected through the Internet [0029]).
Pearce further teaches 
the first client including:
one or more processors (Pearce, one or more processors [0008]), and
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more processors to execute a 
the second client including
one or more processors (Pearce, one or more processors [0008]), and
a hardware storage device in data communication with the one or more processors, the hardware storage device having instructions stored thereon that, when executed by the one or more processors cause the one or more processors to execute a second interactive game application (Pearce, a computer-readable medium containing instructions which, when executed by one or more processors disposed in a computing device, perform a method of providing a subject user with notifications about compatible users on a network [0008]).

Regarding Claim 15 (Original):  Pearce further teaches a first display and first input device that are remote to the first client Pearce [Fig. 1]; desktop computer 24 and desktop computer 32 have separate, non-collocated displays and input devices).

Regarding Claim 16 (Previously Presented):  Pearce further teaches the relationship profile having a plurality of subcategories, wherein assigning the value to the shared social event includes assigning a subvalue in one or more subcategories of the plurality of subcategories (Pearce, a list of games in common 196 may be displayed. By clicking on or mousing over a name of a game in the list, the subject user can see additional details (list 198) about the named user's play of the game [0077] and [Fig. 12]; a center list 214 displays a list of "potential friends", i.e., those for whom the system has determined the subject user may be 
awarding the value of the shared social event includes awarding the subvalue to the one or more subcategories of the relationship profile (Pearce, a comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair [0041]).

Regarding Claim 17 (Currently Amended):  Pearce further teaches assign(ing) a rank icon to the relationship profile based upon a relationship rank between the first user and the second user and presenting the rank icon associated with the second user (Pearce, the notification module 39 presents some or all of the compatibility information for a user to the subject user, such as through a web page or through a GUI of a client application executing on the subject user's system; in one example, the system presents a list of users, each with a graphical icon indicating the degree of estimated compatibility, e.g., a green circle for a highly compatible user, a yellow circle for an average result, and a grey circle for a low compatibility score [0045]).

Regarding Claim 18 (Previously Presented):  Pearce further teaches the rank icon further being based upon at least one subrank of the relationship rank of the relationship profile (Pearce, the notification module 39 presents some or all of the compatibility information for a user to the subject user, such as through a web page or through a GUI of a client application executing on the subject user's system; in one example, the system presents a list of users, each with a graphical icon indicating the degree of estimated compatibility, e.g., a green circle for a highly compatible user, a yellow circle for an average result, and a grey circle for a low compatibility score [0045]).

Regarding Claim 19 (Original):  Pearce further teaches the rank icon being presented to the first user at a platform level (Pearce, the notification module 39 presents some or all of the compatibility information for a user to the subject user, such as through a web page or through a GUI of a client application executing on the subject user's system; in one example, the system presents a list of users, each with a graphical icon indicating the degree of estimated compatibility, e.g., a green circle for a highly compatible user, a yellow circle for an average result, and a grey circle for a low compatibility score [0045]).

Regarding Claim 20 (Currently Amended):  Kim discloses a method of promoting social relationships initiated during online activities, the method comprising:
identifying a first user on an online game platform and a second user on the online game platform (Kim, it is possible to display the association between a character belonging to the account of the client 3 and other player characters as described later with a personalized web-page of the client 3 connected to the web server 2 [0037]);
determining when the first user and the second user are synchronously engaged with an interactive game application during a shared social event in the interactive game application on the online game platform (Kim, the log extractor 110 extracts log data for each character from the activity log of the online game; the log extractor 110 From the vast log data, log data of player characters is extracted [0039]; referring to FIG. 3 again, among the vast amount of log data, data representing the state of the character A are included in several places; the log extractor 110 extracts log data for each player character in this way [0040]; the correlation analyzer 120 analyzes the correlation between characters using the log data for each character extracted in this way [0041]); 
presenting the relationship profile in an interface to the first user (Kim, a personalized page as shown in FIG. 4 or 5 is provided through the web browser of the client 3, and the 
Kim fails to explicitly disclose
assigning a value to the shared social event in the interactive game application; 
awarding the value of the shared social event in the interactive game application to a relationship profile between the first user and the second user on the online game platform, wherein the relationship profile includes events and games experienced by the first user and second user while actively engaged together.
Pearce teaches
assigning a value to the shared social event in the interactive game application (Pearce, a comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair [0041]); 
awarding the value of the shared social event in the interactive game application to a relationship profile between the first user and the second user on the online game platform, wherein the relationship profile includes events and games experienced by the first user and second user while actively engaged together (Pearce, a comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair [0041]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the correlation analyzer that analyzes the correlation between characters using the extracted log data for each character and displays a personalized page that shows characters with whom the player has played as disclosed by Kim with the systems and methods for an automatic user or friend recommendation system that 

Response to Arguments
With respect to applicant’s arguments regarding the rejections under 35 USC 101, applicant argues that the present claims are a “specific implementation of a solution to a problem in the software arts” as described in Enfish, 822 F.3d at 1339, 118 USPQ2d at 1691 (Response [p. 10]).  In Enfish, the self-referential table recited in the claims was a specific type of data structure designed to improve the way a computer stores and retrieves data in memory.  The Court said that the plain focus of the claims in Enfish is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.  In the present claims, however, the examiner is not persuaded that the improvement is to computer functionality, but rather to organizing human activity by promoting social relationships initiated during online activities.  As such, the comparison to Enfish falls apart.  
Applicant’s arguments with respect to claims 1-20 (Response [pp. 11-15]) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715                                                                                                                                                                                            a